Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/058756, filed on 04/12/2017.
Claims 17, 19-33 and 34-35 are currently pending in this patent application. 
In response to a previous Office action, a Final Rejection Office action (mailed on 09/21/2020), Applicants filed a response and an amendment on 11/17/2021, amending claims 17, 21, and 23, canceling claim 18, and adding new claims 34-35 is acknowledged. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered. 
Claims 23, and 26-33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 17, 19-22, 24-25 and 34-35 are present for examination. 
Applicants' arguments filed on 11/17/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 17, 19 and 20 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Alvarez et al. (Stable expression of the Lactobacillus casei bacteriophage A2 repressor blocks phage propagation during milk fermentation. J Appl Microbiol (1999), 86: 812-816, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-New-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 17, 19 and 20 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Capra et al. (Technological and probiotic characterisation of Lactobacillus casei/ paracasei strains and their phage-resistant mutants. International Dairy Journal 37(2014), 39-47, IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Courtenay C. Brinckerhoff, applicants’ representative on 01/14/2022. 

Election/Restriction
Claims 17, 19-22, 24-25 and 34-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 23, and 26-33 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 03/20/2020 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II-VI (claims 17, 19-22, 23, 24-25, 26-33, 34 and 35) as set forth in the Office action mailed on 03/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Amend the claim(s) as shown below:
21. (Currently Amended) The mutant strain of claim 17, wherein the strain has one or more mutations selected from (a) a mutation in the gene eps7M that results in a change in structure of the encoded protein and (b) a mutation in the gene LCABL_02330 encoding a partial or full inactivation of the glycosyltransferase compared to parent Lactobacillus paracasei or Lactobacillus casei.

27. (Currently Amended) A method according to claim 26, wherein the mother strain is selected from CHCC2115 (DSM19465), LC-01 (DSM19465), L. casei DG (CNCM I-1572), LPC-37 (ATCC SD5275), CHCC14676 (DSM25612), L. casei 431 (CRL431), ATCC 55544, Lactobacillus paracasei F19, LMG-17806, Lactobacillus paracasei subsp. paracasei LP-33, CCTCC M204012, and CNCM I-1518

34. (Currently Amended) A mutant strain of the species Lactobacillus paracasei or Lactobacillus casei, wherein the mutant strain has one or more mutations selected from (a) a mutation in the gene eps7M that results in a change in structure of the encoded protein, and (b) a mutation in the gene LCABL_02330 encoding a glycosyltransferase that results in partial or full inactivation of the glycosyltransferase compared to parent Lactobacillus paracasei or Lactobacillus casei.

Allowable Subject Matter
	Claims 17, 19-33 and 34-35 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a mutant strain of the species Lactobacillus paracasei or Lactobacillus casei, wherein the mutant strain is resistant against infection with the phage CHPC1256 deposited at Deutsche Sammlung von Mikroorganismen und Zellkulturen (DSMZ) under Accession Number DSM32286. The prior art does not teach a mutant strain of the species Lactobacillus paracasei or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656